Title: From Thomas Jefferson to George Jefferson, 8 March 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia Mar. 8. 98.
          
          I this moment recieve your favor of the 1st. inst. & am alarmed at the account of my nailery being out of nailrod. I left them with a provision to last till late in April, but whether it had all got home, or was still at Richmond my memory does not tell me. a person happening to be with me when I opened your letter who tells me he was in mr Johnston’s warehouse the 1st. of Feb. & saw a quantity of nailrod which the young man told him was mine. if this be so, it explains their running out at home. I will get the favor of you to enquire into it and have it forwarded by the boats without delay, if it were there & be not gone. to guard against the danger of mistake however in the person who gives me the information, I will tomorrow order three tons by the first vessel. I inclose you a bill of lading for a hogshead of molasses, a barrel of clover seed, & small box laden to your address on board the schooner Dove, Potter. I will endeavor to get the nail rod on board the same vessel if she is not gone. be so good as to forward the clover seed & the small box T.I. about a foot square by the first safe waggon to Charlottesville to Colo. Bell, who will pay the waggoner. this is important because I shall lose the season of […] if it does not go on without delay. it ought to be [seeded the first] week in April. the Molasses & nail rods should […] first boats to Milton to either messrs. Fleming [& Mc.lenahan?] or mr Watson.—there went some time ago by a […] what one) some smith’s tools, & a large very heavy box […] chimney piece. I hope this will get to your hand in [time to][…] chimney [piece?] from being sent up from Richmond, […] [relative to] it, which may perhaps render it  […] [to order?] […], and it’s going on to Monticello […] situation. be so good as to retain it […]. I am Dear Sir with great esteem Your friend & servt.
          
            Th: Jefferson
          
        